      Case 1:19-cv-05758-DLC Document 42 Filed 11/02/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :              19cv5758 (DLC)
ANDREA ROSSBACH,                       :
                                       :                   ORDER
                         Plaintiff,    :
               -v-                     :
                                       :
MONTEFIORE MEDICAL CENTER, NORMAN      :
MORALES and PATRICIA VEINTEMILLA,      :
                                       :
                         Defendants.   :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     In a letter of October 30, 2020, the defendants advised the

Court of a number of discovery disputes.       It is hereby

     ORDERED that a telephonic conference is scheduled for

November 5 at 4:00 p.m.    The parties shall use the following

dial-in instructions for the telephone conference:

               Dial-in:          888-363-4749
               Access code:      4324948

     IT IS FURTHER ORDERED that the parties shall use a landline

if one is available.

     IT IS FURTHER ORDERED that plaintiff shall file any
         Case 1:19-cv-05758-DLC Document 42 Filed 11/02/20 Page 2 of 2



response to the October 30 submission by November 4 at noon.

     SO ORDERED:

Dated:       New York, New York
             November 2, 2020


                                     __________________________________
                                                 DENISE COTE
                                        United States District Judge




                                      2
